IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1857
                            Filed December 16, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

KHALEN RICHARD PRICE WILLIAMS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Lawrence P. McLellan,

Judge.



      The defendant appeals his conviction, contending his motion to suppress

should have been granted. AFFIRMED.




      Martha J. Lucey, State Appellate Defender, and Theresa R. Wilson,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant Attorney

General, for appellee.



      Heard by Bower, C.J., and Vaitheswaran and Greer, JJ.
                                          2


GREER, Judge.

       As a rear-seat passenger in a Lyft1 vehicle whose driver was pulled over for

traffic violations, Khalen Williams challenges the police officers’ actions leading to

a warrantless search that resulted in his criminal conviction. Williams appeals,

arguing that the court erred in denying his motion to suppress evidence obtained

during the warrantless search and seizure of his person. Williams raises three

arguments: (1) the officers lacked reasonable suspicion to conduct a pat down

search of his person for weapons; (2) his admission to possessing a firearm was

a product of custodial interrogation without the benefit of Miranda warnings and

should have been suppressed; and (3) we should decline to follow Maryland v.

Wilson, 519 U.S. 408, 415 (1997), which holds that “an officer making a traffic stop

may order passengers to get out of the car pending completion of the stop,” under

the Iowa Constitution. He directs us to the case law from several other states that

require either reasonable suspicion of criminal activity or reasonable suspicion that

a passenger is armed and dangerous before an officer can order a passenger out

of a vehicle.


1 Lyft is a “transportation network company” defined under Iowa Code section
321N.1(5) (2020) as
        a corporation, partnership, sole proprietorship, or other entity that
        operates in this state and uses a digital network to connect
        transportation network company riders to transportation network
        company drivers who provide prearranged rides. A transportation
        network company is not deemed to control, direct, or manage a
        transportation network company driver that connects to its digital
        network, or the driver's personal vehicle, except as agreed to by the
        company and the driver pursuant to a written contract.
Lyft drivers use their “personal vehicle to offer or provide prearranged rides to
transportation network company riders upon connection through a digital network
controlled by a transportation network company in return for compensation or
payment of a fee.” Iowa Code § 321N.1(6)(b).
                                         3


       Facts and Proceedings.

       In late hours of February 14, 2019, Williams was a passenger in a Lyft

vehicle when that vehicle was stopped by Officer Brian Buck of the Des Moines

Police Department. Officer Buck initiated the stop because of multiple traffic

violations by the Lyft driver: speeding, failure to stop at a stop sign, a

malfunctioning brake light, and an unreadable license plate. Officer Buck asked

the Lyft driver for identification. Likewise, Officer Buck asked Williams for his

name, date of birth, and the last four digits of his social security number. Williams

complied. Officer Buck returned to his patrol car to check for warrants, as is his

standard practice. There were no warrants outstanding for either Williams or the

Lyft driver. Officer Brandon Holtan arrived on the scene to assist Officer Buck

shortly after the Lyft driver was stopped and took position outside the rear

passenger side of the vehicle where Williams was sitting.

       Officer Holtan recognized Williams’s name from a previous encounter

where he tried to pull over Williams’s vehicle for a minor traffic offense. In that

interaction, Williams eluded Officer Holtan on foot while holding a firearm, was

arrested, and was later charged with and convicted of felony eluding and illegal

possession of a firearm. This encounter took place in December 2017, fourteen

months before the events of this case. Officer Holtan also had knowledge that

Williams was arrested for eluding another officer in November 2018, following a

foot chase. While Officer Buck checked for warrants, Officer Holtan spoke with

Williams while he sat in the Lyft. Officer Holtan’s body camera captured no audio

of the first minute of this conversation. At the suppression hearing, Officer Holtan

summarized the discussion.
                                          4


       I engaged him in conversation regarding those events, and I asked
       him if he had a firearm. His eye contact—[h]e broke eye contact with
       me and started to over explain how he was a passenger in a vehicle
       and tried to distance himself from the vehicle when obviously I could
       tell he was a passenger in a vehicle, and it was clear he was not
       associated with the driver because he was sitting in the back seat by
       himself.
               I asked him to step out because I was going to conduct a Terry
       pat; and at that time, his demeanor, which was friendly to this point,
       I observed his fight or flight response to be activated. And it wasn’t
       the fight or flight response, it was the freezing in time where he was
       attempting to decide what was going to happen next.
               I advised him not to reach because, at that point, I was more
       aware of his possibility of being armed, and I drew my firearm
       because I was so concerned. . . . I motioned for Officer Buck to assist
       me in doing so; and then he was taken into custody, and a firearm
       was located in his front left jacket pocket.

Officer Holton explained that he drew his weapon because, based partially on past

experience with Williams, he thought he was armed and was concerned about his

own safety. In response to Officer Holton’s command, Williams stepped out of the

Lyft with his hands raised. Officer Buck grabbed his arm and asked him if he had

a firearm while Officer Holton performed a pat down. Williams admitted he did and

told the officers it was in the front left breast pocket of his jacket. Officer Holtan

testified, “[I]t was almost simultaneously when I was doing the pat-down when I felt

a large heavy metal object in his pocket, which is consistent with a firearm.”

       The officers arrested Williams and charged him with felon in possession of

a firearm, a class “D” felony, and possession of a controlled substance, although

the State dropped the latter charge following the suppression hearing. Williams

pled not guilty and then moved to suppress all evidence obtained during the search

and seizure.

       After a hearing, the district court granted the motion to suppress as to a

search of Williams’s backpack, but it denied the motion as to the search of his
                                          5


person, discovery of the firearm, and Williams’s statements about the firearm.

Following that ruling, Williams waived his right to a jury trial and agreed to a trial

on the minutes of testimony.      He was found guilty on the firearm charge in

September. He appeals the denial of his motion to suppress.

       Standard of Review

       Because Williams’s motion to suppress was based on constitutional claims,

our review of the district court’s suppression ruling is de novo. See State v.

Gaskins, 866 N.W.2d 1, 6 (Iowa 2015) (citing State v. Watts, 801 N.W.2d 845, 850

(Iowa 2011)). “We independently evaluate the totality of the circumstances found

in the record, including the evidence introduced at both the suppression hearing

and at trial.” State v. Vance, 790 N.W.2d 775, 780 (Iowa 2010). “Where the

defendant alleges the district court improperly refused to suppress statements

made in violation of his Miranda rights, our review is de novo.” State v. Miranda,

672 N.W.2d 753, 758 (Iowa 2003).

       Error Preservation

       Williams’s claim that the officers lacked reasonable suspicion to search his

person is preserved by the district court’s denial of his motion to suppress. See

State v. Naujoks, 637 N.W.2d 101, 106 (Iowa 2001). In his motion to suppress,

Williams cited the Fourth, Fifth, and Fourteenth Amendments of the United States

Constitution and made a passing reference to article I, sections 8, 9, and 10 of the

Iowa Constitution in the summary paragraph. Williams sought to distinguish this

case from Wilson at the suppression hearing. He argued that it was improper for

Officer Buck to interact with Williams at all during the stop, reasoning the privacy

interest of a paying passenger in a ride-sharing vehicle is greater than a passenger
                                          6


in a personal vehicle that has some connection to the driver.2 The State argued in

its resistance to the motion to suppress, and the district court agreed in its ruling,

that Wilson automatically allows an officer to order a passenger out of a validly

stopped vehicle.

       In Williams’s appellate brief, many pages are dedicated to a comprehensive

and thoughtful analysis of other states’ treatment of Wilson. But other than a

minimal reference to article 1, section 8 of the Iowa Constitution in the motion to

suppress and his attempt at the suppression hearing to distinguish these facts from

Wilson, Williams made no argument and the court did not rule on the question of

any departure from federal precedent on this constitutional issue.3 As a general

rule, “[i]ssues not raised before the district court, including constitutional issues,

cannot be raised for the first time on appeal.” State v. McCright, 569 N.W.2d 605,

607 (Iowa 1997). Because this issue was not preserved for appeal, we apply


2 Williams mentioned this argument in passing during his oral argument to this
court, and his appellate brief refers to Officer Holtan’s acknowledgment that Lyft
customers may be confused as to why they would be investigated when the driver
they hired was pulled over for a traffic offense. But Williams did not sufficiently
develop the argument that customers in a hired vehicle have different rights than
passengers like those contemplated in Wilson, so this issue is not properly before
us on appeal.
3 When seeking adoption of a new constitutional standard, Justice Appel has

said:
        [C]ounsel should do more than simply cite the correct provision of
        the Iowa Constitution. When fashioning an interpretation of a state
        constitutional provision independent of federal case law, the
        adjudicative process is best advanced on reasoned argument which
        has been vetted through the adversarial process. As a result,
        because of our prudential concern that the issue may not be fully
        illuminated without a developed record and briefing, we generally
        decline to consider an independent state constitutional standard
        based upon a mere citation to the applicable state constitutional
        provision.
State v. Effler, 769 N.W.2d 880, 895 (Iowa 2009) (Appel, J., specially concurring).
                                          7

Wilson case law as written and decline to reach the merits of Williams’s claim the

Iowa Constitution requires a different interpretation. See also State v. Coleman,

890 N.W.2d 284, 303 (Iowa 2017) (Waterman, J., dissenting) (accepting an

unpreserved novel interpretation of state constitution creates “perverse incentive

to lay in the weeds in district court,” deprives the State of an opportunity to develop

a different record, and deprives district court of the opportunity to rule on the novel

claim). Because Williams did not re-raise his claim that Wilson does not apply to

him as a customer in the vehicle (as opposed to a passenger) and because we

apply the standard announced in Wilson, William’s fails to show the officers

committed a constitutional violation.

       Was There Reasonable Suspicion to Justify a Pat-Down for Weapons?

       Here, both parties agree that the initial stop of the Lyft was valid and that

the detainment of Williams constituted a seizure under article I, section 8 of the

Iowa Constitution and the Fourth Amendment of the United States Constitution.

They also agree that the pat down of Williams was a search. The main dispute is

whether Officers Buck and Holtan had reasonable suspicion that Williams was

armed and dangerous to justify the pat down of his person. Williams characterizes

his behavior as an innocent passenger in a Lyft vehicle causing no harm. And

there are limits to searches and seizures by the police.

       The Fourth Amendment to the United States Constitution protects
       persons from unreasonable searches and seizures and requires a
       search warrant to be supported by probable cause. The Iowa
       Constitution similarly protects persons from unreasonable searches
       and seizures. Warrantless searches and seizures are per se
       unreasonable unless they fall under one of the recognized
       exceptions to the warrant requirement.
                                          8

State v. Baker, 925 N.W.2d 602, 610 (Iowa 2019) (citations omitted). It is well-

established under both the Fourth Amendment and article I, section that “[p]olice

are allowed to pat down a suspect if they have reasonable suspicion that a crime

is being or is about to be committed. Police may also do a pat down if there is

reasonable suspicion that the person is armed and the officer’s safety is in danger.”

State v. Bergmann, 633 N.W.2d 328, 332-333 (Iowa 2001) (citing Terry v. Ohio,

392 U.S. 1 (1968)).

       As to automobile seizures, “The Supreme Court concluded that officers who

conduct routine traffic stops may engage in pat-downs of a driver and any

passenger upon reasonable suspicion that they are armed and dangerous.”

Coleman, 890 N.W.2d at 289 (citing Arizona v. Johnson, 555 U.S. 323, 332

(2009)). The policy undergirding Terry stops and pat downs in the automobile

context is officer safety. Id. at 300 (recognizing that “officer safety is a legitimate

and weighty interest in the context of traffic stops.” (citation omitted)). Reasonable

suspicion exists “when the officer, pointing to specific and articulable facts,

reasonably believes under all the circumstances that the suspicious person

presents a danger to the officer or to others.” State v. Riley, 501 N.W.2d 487, 489

(Iowa 1993) (citation omitted). We evaluate reasonable suspicion case by case

and no one factor is dispositive, but nervousness, evasiveness, lying, and past

experience with a suspect are all factors to consider. See Bergmann, 633 N.W.2d

at 332.

       Still, Williams was a paying passenger in a Lyft vehicle stopped by Officer

Buck because of multiple traffic violations by the driver. Officer Buck spoke with

both the driver and Williams and asked for names and identification, as is his
                                          9


standard practice. Officer Buck stated at the suppression hearing he had no

concerns about any weapons, drugs, or criminal activity when he went to his patrol

car to check for warrants.

       Just after the initiation of the stop, Officer Holtan arrived to assist Officer

Buck. Officer Holtan recognized Williams’s name and recalled an incident fourteen

months prior where Williams eluded him while carrying a firearm. In addition,

Officer Holtan had knowledge that Williams was arrested by another officer in

November 2018 for eluding following a foot chase. With this in mind, Officer Holtan

asked Williams about those past incidents and asked if Williams had a firearm on

his person.4 Officer Holtan testified he observed a change in Williams after he

asked whether Williams had a firearm. According to Officer Holtan, Williams broke

eye contact and began over-explaining that he was just a passenger. Even more,

Officer Holtan observed Williams’s demeanor change to “freezing in time” to more

of a “fight or flight response.” So, Williams’s demeanor, his hand movements

suggesting he was reaching for something in his coat pocket, along with Officer

Holtan’s past experience with him, led Officer Holtan to believe Williams was

armed and potentially dangerous. At that point Officer Holtan decided to perform

a pat down for weapons and ordered Williams to exit the Lyft. The officer’s main

concern was safety. See Terry, 392 U.S. at 27 (holding an officer may make a

protective, warrantless search of a person when the officer, pointing to specific and

articulable facts, reasonably believes under all the circumstances that the

suspicious person presents a danger to the officer or to others).


4 Officer Holtan’s bodycam footage did not record audio for the first minute of his
interaction with Williams.
                                         10


       Based on the totality of the circumstances, we find specific and articulable

facts supported Officer Holtan’s reasonable suspicion, which justified the pat-

down. See Bergmann, 633 N.W.2d at 333 (finding that reasonable suspicion of

wrongdoing to conduct a pat down can be deduced from many factors including

the persons’ nervousness, evasiveness, and past experience with the suspect).

Thus, we find no violation of the Fourth Amendment or article I, section 8 of the

Iowa Constitution, and affirm the district court’s denial of Williams’s motion to

suppress evidence of the firearm.

       Was There a Miranda Violation Involving the Admission to Possession

of a Firearm?

       Williams argues that his admission about the firearm stemmed from

custodial interrogation without first being read his Miranda rights, and therefore it

should have been suppressed.        In its brief, the State confirmed it was “not

separately rely[ing] on Williams’[s] admission in support of the weapons pat-down.”

Because we find specific and articulable facts independent of William’s admission

supported Officer Holton’s reasonable suspicion and the pat-down, we decline to

address Williams’s Miranda claim. In other words, we agree with the State that

there was reasonable suspicion to pat-down Williams regardless of his admission.

       Conclusion.

       We affirm the denial of the motion to suppress. For the reasons outlined

above, we affirm Williams’s conviction and sentence.

       AFFIRMED.